DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-9, 12-15, 23, 24, 27-29, 31, and 51-53 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-3, 5-9, 12-15, 23, 24, 27-29, 31, and 51, a cannabinoid isolate for species A, acetylated mannan for species B, and an also vera extract that is whole leaf extract that is charcoal activated such that anthraquinone and/or insoluble fibers are removed in the reply filed on December 16, 2021 is acknowledged.
4.	Claims 8, 15, 52, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
5.	Claims 1-3, 5-7, 9, 12-14, 23, 24, 27-29, 31, and 51 are examined on the merits in regards to the elected species.

Claim Objections
6.	Claim 9 is objected to because of the following informalities:  in the last line of the claim, “from” is missing between “removed” and “the”.  Appropriate correction is required.
7.	Claim 29 is objected to because of the following informalities: the use of the term “novel” in a patent claim is improper because any patented claim by definition is “novel.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an aloe vera and Cannabis extract composition with increased bioavailability and enhanced therapeutic action, does not reasonably provide enablement for a composition with “enhanced synergistic action” or a “novel activation pattern”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary;  limited amount of guidance and limited number of working examples in the specification; nature of the invention;  state of the prior art;  relative skill level of those in the art;  predictability or unpredictability in the art; and breadth of the claims.  In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 29 states that the combination of aloe vera and Cannabis extract demonstrate an “enhanced synergistic action” and a “novel activation pattern”.  It is noted that applicant’s 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 23, 24, 27-29, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 12 is indefinite because there is a lack of antecedent basis for “the same” as recited in the last line of the claim.  It is unclear if “the same” is referring to all of the listed alternatives in the claim.
10.	Claim 14 is indefinite because the ingredients required in a “full-spectrum CBD extract” are unclear.  It is unclear if “full-spectrum” indicates that other ingredients are present in addition to the CBD and what these ingredients might be.
11.	Claim 23 is indefinite because it is unclear what is meant by “enhanced delivery.”
12.	Claim 27 is indefinite because it depends from cancelled claim 26.
13.	Claim 29 is indefinite because the phrase “enhanced synergistic” is confusing.  “Synergism” by definition is a display of enhanced characteristics.  Thus, to refer to “enhanced” synergism appears to be redundant and is unclear what characteristics would need to be displayed in order to be considered a demonstration of “enhanced” synergism.  In addition, it is unclear what is considered to be a “novel” activation pattern of the cannabinoid receptor.  Applicant has not defined what are considered to be un-novel activation patterns; thus, it is unclear what patterns would be considered novel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1-3, 5-7, 9, 12, 14, 23, 24, 27-29, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 2016/0287652).
	The reference teaches a composition comprising a mixture of aloe vera and Cannabis to form a Cannabis aloe extract.  The reference teaches that the Cannabis extract contains cannabidiol.  In addition, the reference teaches that charcoal can be applied to the extract and that the aloe vera extract contains less than 1 ppm anthraquinone.  The reference teaches that the composition can be administered orally (see paragraphs 24-26, 38, 43, and 51).
	The reference does not specifically teach that the Cannabis aloe extract demonstrates enhanced solubility properties of the cannabinoid compounds/Cannabis extract, enhanced absorption profile, enhanced analgesic properties, increased bioavailability, or enhanced therapeutic action.  However, the reference specifically teaches that a 9:1 ratio of aloe to Cannabis is a preferred embodiment (see paragraph 35).  Applicant’s claim 14 claims a concentration of 9 to 10% Cannabis extract.  In addition, applicant’s specification states that concentrations of 80 to 87% aloe and 13 to 20% Cannabis extract produce the desired effects .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott  (US 2016/0287652).
.
16.	Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott  (US 2016/0287652) in view of McAnalley (US 4,957,907).
The teachings of Scott are discussed above in paragraph 14.  The reference does not teach that the aloe extract contains acetylated mannan (acemannan).  However, the reference does teach that the aloe used in the composition can be extracted using the procedure taught in US 4,957,907 (McAnalley) (see paragraph 25).  McAnalley teaches a method for making an aloe extract which extracts acemannan from the aloe while separating the acemannan from anthraquinone and fiber (see claims and Example 2).  Thus, given the specific suggestion by Scott, an artisan would reasonably expect that the acemannan extract taught by McAnalley could be used with success in the composition of Scott.  This reasonable expectation of successful .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salm (US 2019/0216869).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655